IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0543
                                Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELUBUR LEONEL RODRIGUEZ GARCIA,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Cynthia Moisan, District

Associate Judge.



       The defendant challenges the constitutionality of part of a recently enacted

statute governing restitution and, in the alternative, argues the district court abused

its discretion in ordering him to pay $150 in category “B” restitution. AFFIRMED.



       John Audlehelm of Audlehelm Law Office, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



       Heard by May, P.J., and Greer and Chicchelly, JJ.
                                             2


GREER, Judge.

         Elubur Rodriguez Garcia pled guilty to eluding and was sentenced to time

already served. As part of the court’s March 2021 disposition order, he was told:

                 According to Iowa Code § 910.2A [(2021)], Defendant is
         presumed to have the reasonable ability to pay all category “B”
         restitution[1] and is therefore ordered to pay all category “B”
         restitution. Defendant can challenge the obligation to pay category
         “B” restitution by filing a motion within 30 days of this order stating
         that defendant does not have a reasonable ability to pay category
         “B” restitution. The motion must be accompanied by a financial
         affidavit which must also be served on the prosecutor. Defendant
         must prove that defendant does not have a reasonable ability to pay
         category “B” restitution or the court cannot legally reduce the order
         to pay such fees. Failure to file a motion or a financial affidavit waives
         any claim of an inability to pay category “B” restitution.

Rodriguez Garcia filed a timely request for a reasonable-ability-to-pay-

determination along with a financial affidavit. In his financial affidavit, he stated he

was nineteen years old, had obtained a sixth-grade level of education, was not

employed, and had no money coming in from other sources. He listed his monthly

debts as “$100 rent” and said he had two “dependents or family members [who]

are supported by or live with [him].” Rodriguez Garcia listed a mental-health

diagnosis, “adjustment disorder with mixed anxiety and depressed mood,” in



1   As defined by Iowa Code section 910.1(2), category “B” restitution means:
         the contribution of funds to a local anticrime organization which
         provided assistance to law enforcement in an offender’s case, the
         payment of crime victim compensation program reimbursements,
         payment of restitution to public agencies pursuant to section 321J.2,
         subsection 13, paragraph “b”, court costs, court-appointed attorney
         fees ordered pursuant to section 815.9, including the expense of a
         public defender, and payment to the medical assistance program
         pursuant to chapter 249A for expenditures paid on behalf of the
         victim resulting from the offender’s criminal activities including
         investigative costs incurred by the Medicaid fraud control unit
         pursuant to section 249A.50.
                                         3


response to a question about “any other personal or family circumstances,

including physical or mental health issues, that affect [his] ability to repay the

restitution ordered in this case.”

       Following an unreported hearing, the district court issued an order finding

Rodriguez Garcia “ha[d] the reasonable ability to pay $150 of category ‘B’

restitution ordered in this case.”

       Rodriguez Garcia appeals, raising two issues. First, he challenges part of

Iowa Code section 910.2A(5) as unconstitutional, arguing the legislature violated

the separation-of-powers doctrine by including the following sentence: “A court is

not required to state its reasons for making a determination.”         And second,

Rodriguez Garcia asks us in the alternative to find the district court abused its

discretion when it determined he has the reasonable ability to pay $150 in category

“B” restitution.

       1. Separation of Powers.

       The State urges us not to consider Rodriguez Garcia’s constitutional claim,

asserting he has not sufficiently developed the challenge for our review. See, e.g.,

Mahnesmith v. State, No. 19-0877, 2020 WL 7868233, at *5 (Iowa Ct. App.

Dec. 16, 2020) (“An [appellant] cannot plant seeds and walk away expecting the

court to nurture them to maturity and discover their true identity. That is a job for

the [appellant].”).   Rodriguez Garcia identified the part of a statute he finds

objectionable and names the separation-of-powers doctrine as the constitutional

safeguard that has been violated, but he stops there. He does not offer any

analysis to support his broad claim of unconstitutionality or even lay out the
                                          4


separation-of-powers framework that is necessary to decide the challenge on the

merits.

       We agree with the State; to reach the merits of Rodriguez Garcia’s

constitutional challenge would “require us to assume a partisan role and undertake

the appellant’s research and advocacy. This role is one we refuse to assume.”

Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974). In refusing

to take up the mantle for Rodriguez Garcia, we note that statutes are presumed to

be constitutional and the “party challenging a statute carries a heavy burden of

rebutting this presumption.” State v. Tucker, 959 N.W.2d 140, 147 (Iowa 2021)

(citation omitted). Additionally, following Rodriguez Garcia’s lead, the State does

not provide analysis to consider the merits of the separation-of-power challenge.

“[W]e are not convinced the claims are fully briefed . . . to decide the Iowa

constitutional claims . . . .   Consequently, it would be a disservice to [the

defendant], the State, and our system of justice to decide these claims without a

thorough vetting . . . .” State v. Hoeck, 843 N.W.2d 67, 71 (Iowa 2014).

       2. Abuse of Discretion.

       Alternatively, Rodriguez Garcia asks us to find the district court abused its

discretion in concluding he has the reasonable ability to pay $150 in category “B”

restitution. See State v. Williams, 929 N.W.2d 621, 628 (Iowa 2019) (stating

review for abuse of discretion means “we only reverse if the district court’s decision

rested on grounds or reasoning . . . ‘based on an erroneous application of the law

or not supported by substantial evidence’” (citation omitted)).

       Because the statutory presumption is that he has the ability to pay,

Rodriguez Garcia had the burden to prove he is “unable to reasonably make
                                         5

payments toward the . . . amount of category ‘B’ restitution” ordered. See Iowa

Code § 910.2A(2).     After a hearing, the district court reduced the amount of

category “B” restitution for which Rodrguez Garcia is responsible to $150. In

reaching this conclusion, the district court “is presumed to have properly exercised

its discretion.” See Iowa Code § 910.2A(5).

       The reasonable-ability-to-pay hearing was unreported and, in accordance

with section 910.2A(5), the district court did not give any reasons for its

determination. So we have nothing to review.         And it is Rodriguez Garcia’s

“obligation to provide the court with a record that discloses the error claimed.”

State v. Ruiz, 496 N.W.2d 791 (Iowa Ct. App. 1992); see also Iowa R. App.

P. 6.803(1) (“If the appellant intends to urge on appeal that a finding or conclusion

is unsupported by the evidence or is contrary to the evidence, the appellant must

include in the record a transcript of all evidence relevant to such finding or

conclusion.”).

       Because we are without anything to review and the district court is

presumed to have properly exercised its discretion, we cannot give Rodriguez

Garcia the relief he requests.      We affirm the district court’s determination

Rodriguez Garcia has the reasonable ability to pay $150 of category “B” restitution.

       AFFIRMED.